

114 S443 IS: To prohibit the long-term storage of rail cars on certain railroad tracks unless the Surface Transportation Board has approved the rail carrier’s rail car storage plan.
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 443IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the long-term storage of rail cars on certain railroad tracks unless the Surface
			 Transportation Board has approved the rail carrier’s rail car storage
			 plan.
	
		1.Storage of rail cars
 (a)AmendmentChapter 109 of title 49, United States Code, is amended by adding at the end the following:  10911.Storage of rail cars (a)Storage plan requirement (1)In generalA rail carrier providing transportation subject to the jurisdiction of the Board under this part shall submit a storage plan to the Board in accordance with subsection (b) if the rail carrier—
 (A)has stored any rail cars, including rail cars that the rail carrier owns or leases, on tracks described in paragraph (2) for a period of 3 years or more; and
 (B)continues to store such cars on such tracks on the date of the enactment of this section.
 (2)Covered tracksTracks referred to in paragraph (1)(A)— (A)pass through an area zoned for commercial or residential use;
 (B)were designed or previously used for through transportation of trains; and
 (C)do not include rail yard or storage yard tracks.
								(b)Plan
 (1)ContentsA storage plan submitted to the Board under subsection (a)(1) shall contain— (A)an explanation of the rail carrier’s reasons for storing rail cars on the tracks specified in the plan, including an explanation of why a suitable alternative storage site does not exist;
 (B)a description of the tracks on which the rail cars are stored or will be stored, including the proximity of such tracks to a home or school;
 (C)evidence that the rail carrier has worked with the relevant local community to develop measures described in subparagraph (D);
 (D)a description of measures to be undertaken— (i)to ensure that the rail car storage will not jeopardize the public safety for the duration of the period to which the plan applies; and
 (ii)to mitigate any impacts of the long-term storage of rail cars on the community through which the tracks pass; and
 (E)an estimated timeline for the final disposition of the rail cars to be stored on the specified tracks.
								(2)Approval
 (A)In generalNot later than 6 months after receiving a storage plan under this section, the Board, after public notice and an opportunity for public comment, shall—
 (i)approve the plan; or (ii)disapprove the plan if the Board determines that the storage of rail cars covered by the plan jeopardizes public safety, including the safety of children.
 (B)BasisAny determination under subparagraph (A) shall be based on information provided in the storage plan, by the local community, or through public comment.
								(c)Authority
 (1)General ruleExcept as provided in paragraph (2), a rail carrier providing transportation subject to the jurisdiction of the Board under this part may store rail cars as described in subsection (a) only in accordance with a storage plan approved by the Board under subsection (b)(2).
							(2)Interim authority
 (A)In generalExcept as provided in subparagraph (B), the Board shall authorize the temporary storage of rail cars as described in subsection (a) before a storage plan has been approved under subsection (b)(2) if the Board determines that a plan for such storage has been submitted, or is being prepared for submittal in a timely manner, for approval under subsection (b).
 (B)ExceptionThe Board may not authorize temporary storage under this paragraph if the Board determines, on its own initiative or pursuant to information provided by the local community, that such storage poses a significant safety hazard, including to the safety of children.
								(d)Enforcement
 (1)PetitionsThe Board shall establish procedures to enable a local governmental entity to petition the Board to enforce the provisions of this section.
 (2)PenaltiesEach rail car stored in violation of this section shall constitute a separate violation for purposes of section 11901(a)..
 (b)Table of sectionsThe table of sections for chapter 109 of title 49, United States Code, is amended by adding at the end the following:
				10911. Storage of rail cars..